DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on July 18, 2022, for the application with serial number 16/881,239.

Claims 1, 6, 8, 13, 15, and 20 are amended.
Claims 1-20 are pending.

Interview
The Examiner acknowledges the interview conducted on July 13, 2022, in which proposed amendments were discussed.  

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the Examiner’s characterization of the claims is unreasonably broad.  See Remarks p. 8.  The Examiner respectfully disagrees.  The rejection, below, draws on explicit language from the claims to accurately characterize the claims as being directed to generating a design proposal.  Each and every limitation of the claims, aside from the generic computer hardware and machine learning environment, is within the scope of this abstract idea.  The generic computer hardware and machine learning do not provide a practical application or significantly more than an abstract idea.  
The Applicant additionally points to recited abilities, such as the ability to create a design by shape morphing, as evidence of subject matter eligibility.  In response, the Examiner points out that an important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.  See MPEP §2106.05(a).  The claims merely recite the use of shape morphing and creation of design proposals as solutions.  No particular solution to a particular problem is provided in the claims.  A technical solution to a technical problem is not recited.  Instead, the claims recite the idea of a solution – a design proposal based on a general use of shape morphing.  Passages and drawings from the specification that cover shape morphing do not provide any particular manner of shape morphing.  For example, Fig. 8. displays a bottle with a leaf pattern whose shape is morphed while with certain ambiguous stylistic changes (see ¶[0052]-[0053]) to create a new design.  The claims are directed to an abstract idea without significantly more.  
35 USC §103 Rejections
The Applicant traverses the rejection of the independent claims as being obvious over Bliss in view of Fonte; contending that Bliss does not teach: “input data comprising a design sketch.”  In response, the Examiner points to ¶[0028] of Bliss, which explicitly teaches creation of blueprint designs that take the form of a sketch.  In ¶[0029], Bliss continues to explain that a design library is used to create a final design.  Candidate solutions are generated and used to create an optimal design (see ¶[0055] and [0070]).  The designs from the design library in Bliss are thus understood to be sketches.  Put another way – the textual input of a user identifies designs from a library that are sketches that are used to make a final optimal solution design.  Therefore, the teachings of Bliss meet this claim limitation.  The Examiner adds that there is no apparent functional distinction between, for example, an image, a candidate design, and a sketch.  In the broadest reasonable interpretation, an image, candidate design, and sketch could all be the same.  The rejection of the claims as being obvious over Bliss in view of Fonte is accordingly maintained.  
The rejection of the dependent claims stands or falls with the rejection of the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to generating a design proposal (as evidenced by exemplary claim 1; “generating . . . a final design based on the design proposal), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “receiving . . . input data;” “generating . . . a design proposal;” “receiving . . . feedback for the design proposal;” “updating . . . a user preference profile;” “updating . . . the design proposal . . . based on the user preference profile;” and “generating . . . a final design based on the design proposal.”  The steps are all steps for managing behavior related to the abstract idea of generating a design proposal that, when considered alone and in combination, are part of the abstract idea of generating a design proposal.  The dependent claims further recite steps for managing personal behavior that are part of the abstract idea of generating a design proposal.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes designing products based on preferences.    
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a processor and computing device in independent claim 1; a system with a memory and processor in independent claim 8; and a computer readable medium in independent claim 15).  See MPEP §2106.04(d)[I].  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims do recite the use of machine learning algorithms, but the abstract idea of generating a design proposal is generally linked to a machine learning environment for implementation.  Therefore, the machine learning elements merely amount to a technological environment that does not provide a practical application or significantly more than the abstract idea.  See MPEP §2106.05(h).  The claims require no more than a generic computer (a processor and computing device in independent claim 1; a system with a memory and processor in independent claim 8; and a computer readable medium in independent claim 15) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  The steps could be implemented mentally or on paper by a human being, but a general purpose computer is recited for implementation.  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210157551 A1 to Bliss et al. (hereinafter ‘BLISS’) in view of US 20150055086 A1 to Fonte et al. (hereinafter ‘FONTE’).

Claim 1 (Currently Amended)
BLISS discloses a computer-implemented method comprising: receiving, by a processor of a computing device (see ¶[0014]; a computer-readable medium that is executed by a processor), input data (see ¶[0035]; a neural network, where output depends on a current input) from a user, the input data comprising a design sketch (see ¶[0028]-[0029]; a conceptual design model (e.g., a sketch).  An existing design library is used to generate a solution); 
generating, by the processor, a design proposal based on the input data (see ¶[0055]; generate one or more candidate solution design blueprints) using a machine learning model, wherein the design proposal comprises one or more candidate designs for a product package (see again ¶[0055]; change a subset of semantic data models ingested by the machine learning algorithms in order to produce a different solution design blueprint), 
BLISS does not explicitly disclose, but FONTE discloses, wherein the machine learning model generates each candidate design by shape morphing the design sketch (see ¶[0012], [0021], [0032]-[0033], and [0040]-[0041]); points are controlled by the user’s words to control shape.  Alter the fundamental shape and form of a custom product.  See also ¶[0104]; use a variety of techniques, including shape models and machine learning to create a final custom product model). 
BLISS further discloses receiving, by the processor, feedback for the design proposal from the user, wherein the user comprises a designated reviewer of the design proposal (see ¶[0005] and [0055]; a solution design is rejected or accepted by a user.  Receive feedback from the user for the solution design blueprint).
BLISS does not explicitly disclose, but FONTE discloses, updating, by the processor, a user preference profile associated with the designated reviewer (see ¶[0002], [0023], and [0197]; user-specific preference profiles are ascertained over a period of time to suggest a unique product.  The computer system applies machine learning to build a prediction of response based on preferences from inputs of a user) using data generated by a different machine learning model (see ¶[0052] and [0197]; a learning machine or predictor or prognostication machine.  Features and preferences are classified using a machine learning model) based on the feedback for the design proposal (see ¶[0017], [0035], [0058] and [00286]; an overall ability to make eyewear design fit with each user’s unique anatomy and taste.  Get feedback from others and live feedback from the user). 
BLISS discloses a digitized modeling system and method that ranks design blueprints based on preferences using updates from user workflow queues that are analyzed using machine learning (see abstract, ¶[0063]-[0064], and [0077]-[0078] & Figs. 7A-B; the machine learning algorithm can be assigned to rank solution design blueprints that indicates an order of preference of the blueprints.  Use feedback related to the solution design to update machine learning algorithms and/or networks.  Update the artificial intelligence library based on user queues of design workflows that include component modifications that are analyzed using machine learning).  FONTE discloses a method and system to create products that uses user-specific preference profiles and machine learning to adapt designs, including design shapes, based on a user’s tastes.  It would have been obvious to include the preference profiles as taught by FONTE in the system executing the method of BLISS with the motivation to rank design solutions based on preferences and feedback. 
BLISS further discloses updating, by the processor, the design proposal to replace one of the one or more candidate designs with a new candidate design based on the user preference profile associated with the designated reviewer (see again ¶[0077]-[0078]; train one or more components of the artificial intelligence library based on user queues); and 
generating, by the processor, a final design based on the design proposal (see ¶[0058] and [0070]; the plurality of candidate solution design blueprints are passed to a design generator where the candidates are ranked and sorted to select and optimal design solution to present to a user.  See also ¶[0005] and [0040]; accepts the solution design blueprint).

Claim 2 (Original)
The combination of BLISS and FONTE discloses the computer-implemented method as set forth in claim 1.
BLISS does not explicitly disclose, but FONTE discloses, further comprising: generating, by the processor, an evaluation of the design proposal using auxiliary data (see ¶[0002], [0023], and [0197]; user-specific preference profiles are ascertained over a period of time to suggest a unique product.  The computer system applies machine learning to build a prediction of response based on preferences from inputs of a user); 
BLISS further discloses updating, by the processor, the design proposal based on the evaluation (see ¶[0077]-[0078]; train one or more components of the artificial intelligence library based on user queues); and 
transmitting, by the processor, the design proposal to the designated reviewer of the design proposal (see ¶[0080]; At step 752, a solution design blueprint is consumed to generate an application framework 502. In an embodiment, the intelligent design generator 130 generates an application framework 502 and transmits the application framework 502 to the UI 110).
BLISS discloses a digitized modeling system and method that ranks design blueprints based on preferences using updates from user workflow queues that are analyzed using machine learning (see abstract, ¶[0063]-[0064], and [0077]-[0078] & Figs. 7A-B; the machine learning algorithm can be assigned to rank solution design blueprints that indicates an order of preference of the blueprints.  Use feedback related to the solution design to update machine learning algorithms and/or networks.  Update the artificial intelligence library based on user queues of design workflows that include component modifications that are analyzed using machine learning).  FONTE discloses a method and system to create products that uses user-specific preference profiles and machine learning to adapt designs based on a user’s tastes.  It would have been obvious to include the preference profiles as taught by FONTE in the system executing the method of BLISS with the motivation to rank design solutions based on preferences and feedback. 

Claim 3 (Original)
The combination of BLISS and FONTE discloses the computer-implemented method as set forth in claim 1.
BLISS does not explicitly disclose, but FONTE discloses, wherein the auxiliary data comprises at least one of a product description, consumer insight data (see ¶[0002], [0023], and [0197]; user-specific preference profiles are ascertained over a period of time to suggest a unique product.  The computer system applies machine learning to build a prediction of response based on preferences from inputs of a user), trend data (see ¶[0188]-[0189] and [0192]; custom suggestions includes style trends), a cost constraint (see ¶[0019]; the system must result in a manufacturable product that can be sold at a reasonable cost that is satisfactory to the user.  See also ¶[0004], [0008], and [0113]; a price that is fair and affordable to a user), or sales data.
BLISS discloses a digitized modeling system and method that ranks design blueprints based on preferences using updates from user workflow queues that are analyzed using machine learning (see abstract, ¶[0063]-[0064], and [0077]-[0078] & Figs. 7A-B; the machine learning algorithm can be assigned to rank solution design blueprints that indicates an order of preference of the blueprints.  Use feedback related to the solution design to update machine learning algorithms and/or networks.  Update the artificial intelligence library based on user queues of design workflows that include component modifications that are analyzed using machine learning).  FONTE discloses a method and system to create products that uses user-specific preference profiles and machine learning to adapt designs based on a user’s tastes.  It would have been obvious to include the preference profiles, style trend suggestions, and price data as taught by FONTE in the system executing the method of BLISS with the motivation to rank design solutions based on preferences and feedback and provide an optimal design. 

Claim 4 (Original)
The combination of BLISS and FONTE discloses the computer-implemented method as set forth in claim 1.
BLISS further discloses wherein the machine learning model comprises at least one of a generative adversarial network (GAN) (see ¶[0052]; a generative adversarial network), a conditional generative adversarial network (cGAN), an auto-encoder, a variational auto-encoder (VAEs), and a conditional VAE (cVAE).

Claim 5 (Original)
The combination of BLISS and FONTE discloses the computer-implemented method as set forth in claim 1.
BLISS does not explicitly disclose, but FONTE discloses, further comprising generating a plan for production comprising at least one of a vendor (see ¶[0299]; provide the manufacturer with actions needed to guarantee delivery date), a price list (see ¶[0312]; calculate data about price), and a timeline for production of the final design (see ¶[0019] and [0024]; deliver the product to a user in an acceptable timeline.  The product is not useful if not manufacturable at a cost and time frame that is satisfactory.  See also ¶[0299]-[0302] and [0312]; lead times on materials or production capacity, etc.  Process time & manufacturing time).
BLISS discloses a digitized modeling system and method that ranks design blueprints based on preferences using updates from user workflow queues that are analyzed using machine learning (see abstract, ¶[0063]-[0064], and [0077]-[0078] & Figs. 7A-B; the machine learning algorithm can be assigned to rank solution design blueprints that indicates an order of preference of the blueprints.  Use feedback related to the solution design to update machine learning algorithms and/or networks.  Update the artificial intelligence library based on user queues of design workflows that include component modifications that are analyzed using machine learning).  FONTE discloses a method and system to create products that uses user-specific preference profiles and machine learning to adapt designs based on a user’s tastes.  It would have been obvious to include the time data and price data as taught by FONTE in the system executing the method of BLISS with the motivation to rank design solutions based on preferences and feedback and provide an optimal design. 

Claim 6 (Currently Amended)
The combination of BLISS and FONTE discloses the computer-implemented method as set forth in claim 1.
BLISS further discloses wherein the input data further comprises at least one of an inspirational image (see ¶[0037]; the design library can include images that depict a basic structure of a software component), an audio file, a set of keywords (see ¶[0076]; keywords entered in a textual request), an existing design (see abstract; a design library), a video, or a report.

Claim 7 (Original)
The combination of BLISS and FONTE discloses the computer-implemented method as set forth in claim 1.
BLISS does not explicitly disclose, but FONTE discloses, wherein the one or more candidate designs comprises an image (see abstract; display the customer product model superimposed on image data of the user).
BLISS discloses a digitized modeling system and method that ranks design blueprints based on preferences using updates from user workflow queues that are analyzed using machine learning (see abstract, ¶[0063]-[0064], and [0077]-[0078] & Figs. 7A-B; the machine learning algorithm can be assigned to rank solution design blueprints that indicates an order of preference of the blueprints.  Use feedback related to the solution design to update machine learning algorithms and/or networks.  Update the artificial intelligence library based on user queues of design workflows that include component modifications that are analyzed using machine learning).  FONTE discloses a method and system to create products that uses user-specific preference profiles and machine learning to adapt designs based on a user’s tastes that presents an image to a user for review.  It would have been obvious to include the image as taught by FONTE in the system executing the method of BLISS with the motivation to provide previews of designs to users (see FONTE ¶[0014]). 

Claim 8 (Currently Amended)
BLISS discloses a system comprising: a memory; and a processor coupled with the memory (see ¶[0014]; a computer-readable medium that is executed by a processor), the processor configured to perform a method comprising: 
receiving input data (see ¶[0035]; a neural network, where output depends on a current input) from a user, the input data comprising a design sketch ((see ¶[0028]-[0029]; a conceptual design model (e.g., a sketch).  An existing design library is used to generate a solution); 
generating a design proposal based on the input data (see ¶[0055]; generate one or more candidate solution design blueprints)  using a machine learning model, wherein the design proposal comprises one or more candidate designs  for a product package (see again ¶[0055]; change a subset of semantic data models ingested by the machine learning algorithms in order to produce a different solution design blueprint).
BLISS does not explicitly disclose, but FONTE discloses, wherein the machine learning model generates each candidate design by shape morphing the design sketch (see ¶[0012], [0021], [0032]-[0033], and [0040]-[0041]); points are controlled by the user’s words to control shape.  Alter the fundamental shape and form of a custom product.  See also ¶[0104]; use a variety of techniques, including shape models and machine learning to create a final custom product model). 
BLISS further discloses receiving feedback for the design proposal from the user, wherein the user comprises a designated reviewer of the design proposal (see ¶[0005] and [0055]; a solution design is rejected or accepted by a user.  Receive feedback from the user for the solution design blueprint).
BLISS does not explicitly disclose, but FONTE discloses, updating a user preference profile associated with the designated reviewer (see ¶[0002], [0023], and [0197]; user-specific preference profiles are ascertained over a period of time to suggest a unique product.  The computer system applies machine learning to build a prediction of response based on preferences from inputs of a user)  using data generated by a different machine learning model (see ¶[0052] and [0197]; a learning machine or predictor or prognostication machine.  Features and preferences are classified using a machine learning model) based on the feedback for the design proposal (see ¶[0017], [0035], [0058] and [00286]; an overall ability to make eyewear design fit with each user’s unique anatomy and taste.  Get feedback from others and live feedback from the user). 
BLISS discloses a digitized modeling system and method that ranks design blueprints based on preferences using updates from user workflow queues that are analyzed using machine learning (see abstract, ¶[0063]-[0064], and [0077]-[0078] & Figs. 7A-B; the machine learning algorithm can be assigned to rank solution design blueprints that indicates an order of preference of the blueprints.  Use feedback related to the solution design to update machine learning algorithms and/or networks.  Update the artificial intelligence library based on user queues of design workflows that include component modifications that are analyzed using machine learning).  FONTE discloses a method and system to create products that uses user-specific preference profiles and machine learning to adapt designs based on a user’s tastes.  It would have been obvious to include the preference profiles as taught by FONTE in the system executing the method of BLISS with the motivation to rank design solutions based on preferences and feedback. 
BLISS further discloses, updating the design proposal to replace one of the one or more candidate designs with a new candidate design based on the user preference profile associated with the designated reviewer (see again ¶[0077]-[0078]; train one or more components of the artificial intelligence library based on user queues); and 
generating a final design based on the feedback for the design proposal (see ¶[0058] and [0070]; the plurality of candidate solution design blueprints are passed to a design generator where the candidates are ranked and sorted to select and optimal design solution to present to a user.  See also ¶[0005] and [0040]; accepts the solution design blueprint).

Claim 9 (Original)
The combination of BLISS and FONTE discloses the system as set forth in claim 8.
BLISS does not explicitly disclose, but FONTE discloses, wherein the method performed by the processor further comprises: generating an evaluation of the design proposal using auxiliary data (see ¶[0002], [0023], and [0197]; user-specific preference profiles are ascertained over a period of time to suggest a unique product.  The computer system applies machine learning to build a prediction of response based on preferences from inputs of a user); 
BLISS further discloses updating the design proposal based on the evaluation (see ¶[0077]-[0078]; train one or more components of the artificial intelligence library based on user queues); and 
transmitting the design proposal to the designated reviewer of the design proposal (see ¶[0080]; At step 752, a solution design blueprint is consumed to generate an application framework 502. In an embodiment, the intelligent design generator 130 generates an application framework 502 and transmits the application framework 502 to the UI 110).
BLISS discloses a digitized modeling system and method that ranks design blueprints based on preferences using updates from user workflow queues that are analyzed using machine learning (see abstract, ¶[0063]-[0064], and [0077]-[0078] & Figs. 7A-B; the machine learning algorithm can be assigned to rank solution design blueprints that indicates an order of preference of the blueprints.  Use feedback related to the solution design to update machine learning algorithms and/or networks.  Update the artificial intelligence library based on user queues of design workflows that include component modifications that are analyzed using machine learning).  FONTE discloses a method and system to create products that uses user-specific preference profiles and machine learning to adapt designs based on a user’s tastes.  It would have been obvious to include the preference profiles as taught by FONTE in the system executing the method of BLISS with the motivation to rank design solutions based on preferences and feedback. 

Claim 10 (Original)
The combination of BLISS and FONTE discloses the system as set forth in claim 8.
BLISS does not explicitly disclose, but FONTE discloses, wherein the auxiliary data comprises at least one of a product description, consumer insight data (see ¶[0002], [0023], and [0197]; user-specific preference profiles are ascertained over a period of time to suggest a unique product.  The computer system applies machine learning to build a prediction of response based on preferences from inputs of a user), trend data (see ¶[0188]-[0189] and [0192]; custom suggestions includes style trends), a cost constraint (see ¶[0019]; the system must result in a manufacturable product that can be sold at a reasonable cost that is satisfactory to the user.  See also ¶[0004], [0008], and [0113]; a price that is fair and affordable to a user), or sales data.
BLISS discloses a digitized modeling system and method that ranks design blueprints based on preferences using updates from user workflow queues that are analyzed using machine learning (see abstract, ¶[0063]-[0064], and [0077]-[0078] & Figs. 7A-B; the machine learning algorithm can be assigned to rank solution design blueprints that indicates an order of preference of the blueprints.  Use feedback related to the solution design to update machine learning algorithms and/or networks.  Update the artificial intelligence library based on user queues of design workflows that include component modifications that are analyzed using machine learning).  FONTE discloses a method and system to create products that uses user-specific preference profiles and machine learning to adapt designs based on a user’s tastes.  It would have been obvious to include the preference profiles, style trend suggestions, and price data as taught by FONTE in the system executing the method of BLISS with the motivation to rank design solutions based on preferences and feedback and provide an optimal design. 

Claim 11 (Original)
The combination of BLISS and FONTE discloses the system as set forth in claim 8.
BLISS further discloses wherein the machine learning model comprises at least one of a generative adversarial network (GAN) (see ¶[0052]; a generative adversarial network), a conditional generative adversarial network (cGAN), an auto-encoder, a variational auto-encoder (VAE), and a conditional VAE (cVAE).

Claim 12 (Original)
The combination of BLISS and FONTE discloses the system as set forth in claim 8.
BLISS does not explicitly disclose, but FONTE discloses, wherein the method performed by the processor further comprises generating a plan for production comprising at least one of a vendor (see ¶[0299]; provide the manufacturer with actions needed to guarantee delivery date), a price list (see ¶[0312]; calculate data about price), and a timeline for production of the final design (see ¶[0019] and [0024]; deliver the product to a user in an acceptable timeline.  The product is not useful if not manufacturable at a cost and time frame that is satisfactory.  See also ¶[0299]-[0302] and [0312]; lead times on materials or production capacity, etc.  Process time & manufacturing time).
BLISS discloses a digitized modeling system and method that ranks design blueprints based on preferences using updates from user workflow queues that are analyzed using machine learning (see abstract, ¶[0063]-[0064], and [0077]-[0078] & Figs. 7A-B; the machine learning algorithm can be assigned to rank solution design blueprints that indicates an order of preference of the blueprints.  Use feedback related to the solution design to update machine learning algorithms and/or networks.  Update the artificial intelligence library based on user queues of design workflows that include component modifications that are analyzed using machine learning).  FONTE discloses a method and system to create products that uses user-specific preference profiles and machine learning to adapt designs based on a user’s tastes.  It would have been obvious to include the time data and price data as taught by FONTE in the system executing the method of BLISS with the motivation to rank design solutions based on preferences and feedback and provide an optimal design. 

Claim 13 (Currently Amended)
The combination of BLISS and FONTE discloses the system as set forth in claim 8.
BLISS further discloses wherein the input data further comprises at least one of an inspirational image (see ¶[0037]; the design library can include images that depict a basic structure of a software component), an audio file, a set of keywords (see ¶[0076]; keywords entered in a textual request), an existing design (see abstract; a design library), a video, or a report. 

Claim 14 (Original)
The combination of BLISS and FONTE discloses the system as set forth in claim 8.
BLISS does not explicitly disclose, but FONTE discloses, wherein the one or more candidate designs comprises an image (see abstract; display the customer product model superimposed on image data of the user).
BLISS discloses a digitized modeling system and method that ranks design blueprints based on preferences using updates from user workflow queues that are analyzed using machine learning (see abstract, ¶[0063]-[0064], and [0077]-[0078] & Figs. 7A-B; the machine learning algorithm can be assigned to rank solution design blueprints that indicates an order of preference of the blueprints.  Use feedback related to the solution design to update machine learning algorithms and/or networks.  Update the artificial intelligence library based on user queues of design workflows that include component modifications that are analyzed using machine learning).  FONTE discloses a method and system to create products that uses user-specific preference profiles and machine learning to adapt designs based on a user’s tastes that presents an image to a user for review.  It would have been obvious to include the image as taught by FONTE in the system executing the method of BLISS with the motivation to provide previews of designs to users (see FONTE ¶[0014]). 

Claim 15 (Currently Amended)
BLISS discloses a computer program product comprising a computer-readable storage media (see ¶[0014]; a computer-readable medium that is executed by a processor) having computer-executable instructions stored thereupon, which when executed by a processor cause the processor to perform a method comprising: 
receiving input data (see ¶[0035]; a neural network, where output depends on a current input) from a user, the input data comprising a design sketch (see ¶[0028]-[0029]; a conceptual design model (e.g., a sketch).  An existing design library is used to generate a solution); 
generating a design proposal based on the input data (see ¶[0055]; generate one or more candidate solution design blueprints) using a machine learning model, wherein the design proposal comprises one or more candidate designs for a product package (see again ¶[0055]; change a subset of semantic data models ingested by the machine learning algorithms in order to produce a different solution design blueprint), 
BLISS does not explicitly disclose, but FONTE discloses,, wherein the machine learning model generates each candidate design by shape morphing the design sketch (see ¶[0012], [0021], [0032]-[0033], and [0040]-[0041]); points are controlled by the user’s words to control shape.  Alter the fundamental shape and form of a custom product.  See also ¶[0104]; use a variety of techniques, including shape models and machine learning to create a final custom product model). 
BLISS further discloses receiving feedback for the design proposal from the user, wherein the user comprises a designated reviewer of the design proposal (see ¶[0005] and [0055]; a solution design is rejected or accepted by a user.  Receive feedback from the user for the solution design blueprint).
BLISS does not explicitly disclose, but FONTE discloses, updating a user preference profile associated with the designated reviewer (see ¶[0002], [0023], and [0197]; user-specific preference profiles are ascertained over a period of time to suggest a unique product.  The computer system applies machine learning to build a prediction of response based on preferences from inputs of a user) using data generated by a different machine learning model (see ¶[0052] and [0197]; a learning machine or predictor or prognostication machine.  Features and preferences are classified using a machine learning model) based on the feedback for the design proposal (see ¶[0017], [0035], [0058] and [00286]; an overall ability to make eyewear design fit with each user’s unique anatomy and taste.  Get feedback from others and live feedback from the user). 
BLISS discloses a digitized modeling system and method that ranks design blueprints based on preferences using updates from user workflow queues that are analyzed using machine learning (see abstract, ¶[0063]-[0064], and [0077]-[0078] & Figs. 7A-B; the machine learning algorithm can be assigned to rank solution design blueprints that indicates an order of preference of the blueprints.  Use feedback related to the solution design to update machine learning algorithms and/or networks.  Update the artificial intelligence library based on user queues of design workflows that include component modifications that are analyzed using machine learning).  FONTE discloses a method and system to create products that uses user-specific preference profiles and machine learning to adapt designs based on a user’s tastes.  It would have been obvious to include the preference profiles as taught by FONTE in the system executing the method of BLISS with the motivation to rank design solutions based on preferences and feedback. 
BLISS further discloses, updating the design proposal to replace one of the one or more candidate designs with a new candidate designs based on an updated user preference profile associated with the designated reviewer (see again ¶[0077]-[0078]; train one or more components of the artificial intelligence library based on user queues); and 
generating a final design based on the design proposal (see ¶[0058] and [0070]; the plurality of candidate solution design blueprints are passed to a design generator where the candidates are ranked and sorted to select and optimal design solution to present to a user.  See also ¶[0005] and [0040]; accepts the solution design blueprint).

Claim 16 (Original)
The combination of BLISS and FONTE discloses the computer program product as set forth in claim 15.
BLISS does not explicitly disclose, but FONTE discloses, wherein the method performed by the processor further comprises: generating an evaluation of the design proposal using auxiliary data (see ¶[0002], [0023], and [0197]; user-specific preference profiles are ascertained over a period of time to suggest a unique product.  The computer system applies machine learning to build a prediction of response based on preferences from inputs of a user); 
BLISS further discloses, updating the design proposal based on the evaluation (see ¶[0077]-[0078]; train one or more components of the artificial intelligence library based on user queues); and 
transmitting the design proposal to the designated reviewer of the design proposal (see ¶[0080]; At step 752, a solution design blueprint is consumed to generate an application framework 502. In an embodiment, the intelligent design generator 130 generates an application framework 502 and transmits the application framework 502 to the UI 110).
BLISS discloses a digitized modeling system and method that ranks design blueprints based on preferences using updates from user workflow queues that are analyzed using machine learning (see abstract, ¶[0063]-[0064], and [0077]-[0078] & Figs. 7A-B; the machine learning algorithm can be assigned to rank solution design blueprints that indicates an order of preference of the blueprints.  Use feedback related to the solution design to update machine learning algorithms and/or networks.  Update the artificial intelligence library based on user queues of design workflows that include component modifications that are analyzed using machine learning).  FONTE discloses a method and system to create products that uses user-specific preference profiles and machine learning to adapt designs based on a user’s tastes.  It would have been obvious to include the preference profiles as taught by FONTE in the system executing the method of BLISS with the motivation to rank design solutions based on preferences and feedback. 

Claim 17 (Original)
The combination of BLISS and FONTE discloses the computer program product as set forth in claim 15.
BLISS does not explicitly disclose, but FONTE discloses, wherein the auxiliary data comprises at least one of a product description, consumer insight data (see ¶[0002], [0023], and [0197]; user-specific preference profiles are ascertained over a period of time to suggest a unique product.  The computer system applies machine learning to build a prediction of response based on preferences from inputs of a user), trend data (see ¶[0188]-[0189] and [0192]; custom suggestions includes style trends), a cost constraint  (see ¶[0019]; the system must result in a manufacturable product that can be sold at a reasonable cost that is satisfactory to the user.  See also ¶[0004], [0008], and [0113]; a price that is fair and affordable to a user), or sales data.

Claim 18 (Original)
The combination of BLISS and FONTE discloses the computer program product as set forth in claim 15.
BLISS further discloses wherein the machine learning model comprises at least one of a generative adversarial network (GAN) (see ¶[0052]; a generative adversarial network), a conditional generative adversarial network (cGAN), an auto-encoder, a variational auto-encoder (VAEs), and a conditional VAE (cVAE).

Claim 19 (Original)
The combination of BLISS and FONTE discloses the computer program product as set forth in claim 15.
BLISS does not explicitly disclose, but FONTE discloses, wherein the method performed by the processor further comprises generating a plan for production comprising at least one of a vendor (see ¶[0299]; provide the manufacturer with actions needed to guarantee delivery date), a price list (see ¶[0312]; calculate data about price), and a timeline for production of the final design  (see ¶[0019] and [0024]; deliver the product to a user in an acceptable timeline.  The product is not useful if not manufacturable at a cost and time frame that is satisfactory.  See also ¶[0299]-[0302] and [0312]; lead times on materials or production capacity, etc.  Process time & manufacturing time).
BLISS discloses a digitized modeling system and method that ranks design blueprints based on preferences using updates from user workflow queues that are analyzed using machine learning (see abstract, ¶[0063]-[0064], and [0077]-[0078] & Figs. 7A-B; the machine learning algorithm can be assigned to rank solution design blueprints that indicates an order of preference of the blueprints.  Use feedback related to the solution design to update machine learning algorithms and/or networks.  Update the artificial intelligence library based on user queues of design workflows that include component modifications that are analyzed using machine learning).  FONTE discloses a method and system to create products that uses user-specific preference profiles and machine learning to adapt designs based on a user’s tastes.  It would have been obvious to include the time data and price data as taught by FONTE in the system executing the method of BLISS with the motivation to rank design solutions based on preferences and feedback and provide an optimal design. 

Claim 20 (Currently Amended)
The combination of BLISS and FONTE discloses the computer program product as set forth in claim 15.
BLISS further discloses wherein the input data further comprises at least one of an inspirational image (see ¶[0037]; the design library can include images that depict a basic structure of a software component), an audio file, a set of keywords (see ¶[0076]; keywords entered in a textual request), an existing design (see abstract; a design library), a video, or a report.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624